DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 02/09/2022 has been entered. Claims 1-4, 16-18, 20-23, 27-29, and 35-36 are pending in this US patent application. Claims 20-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2020.
Claims 1-4, 16-18, 27-29, and 35-36 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 08/20/2021 has been received and considered.

Withdrawn Rejections
	All rejections of claims 6-7, 9-10, 12-15, 19, and 30-34 set forth in the previous Office action are withdrawn in light of the amendment of 02/09/2022, which cancelled these claims.
	The rejection of the claims under 35 U.S.C. 112(b) for being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 02/09/2022, which corrected the indefinite language in the claims.
	The rejection of claims 27-29 and 35-36 under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Sun as set forth in the previous Office action is withdrawn in light of the amendment of 02/09/2022, which amended claim 27 to recite dextran-40. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 16-18 remain rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2011/0172315 filed by Matsumura et al., published 07/14/2011, in view of Sun et al., CryoLetters 33(6): 485-493 (2012) (cited on the IDS filed 05/16/2018).

Please note that this rejection has been slightly augmented to incorporate discussion of the newly added limitations to claim 1. However, because the basis of the rejection is unchanged, the rejection has been maintained.

Matsumura teaches an agent for the cryopreservation of human and animal cells and tissues (see entire document, including page 1, paragraph 0001). The cryopreservation liquid contains polymers such as polylysine and dextran at a concentration of 1-50% (w/w) in a physiological solution such as DMEM and is not required to contain additional ingredients (pages 2-3, paragraph 0035; cf. claims 1 and 18). Preferably, the amino acid groups of the polyamine are partially blocked to a degree of 50-99 mol% by being carboxylated with carboxylic acid anhydrides (page 3, paragraph 0036; cf. claims 1-4; the range taught by Matsumura overlaps with the claimed range of carboxylation; see MPEP § 2144.05 (I)). The cryopreservation liquid can also contain additional conventional cryoprotectant materials at a concentration of 0.1-50% (w/w) (page 3, paragraph 0037).

However, Matsumura does not teach that the additional cryoprotectant material is ectoine.

Sun teaches that compatible solutes can be used to reduce the concentration of cryoprotective agents used to preserve cells (see entire document, including page 485, paragraph 2). Ectoine at a concentration of 50 mM can improve the cryopreservation of cells, and cells treated with ectoine could recover faster from the injury caused by freezing and thawing (page 490, paragraph 1; page 491, paragraph 2; cf. claims 1 and 18).

While Matsumura does not teach that the cryopreservation liquid containing carboxylated polylysine, dextran, DMEM, and another cryoprotectant rendered obvious by their teachings contains ectoine as the additional cryoprotectant, it would have been obvious to one of ordinary skill in the art to include ectoine in the composition of Matsumura because Sun teaches that ectoine improves the cryopreservation of cells in combination with other cryoprotectants. One of ordinary skill in the art would have a reasonable expectation that including ectoine in the composition of Matsumura would successfully result in the production of a composition that could cryopreserve cells.
Matsumura and Sun teach concentrations of carboxylated polylysine, dextran, and ectoine that are in different units than those recited in the instant claims, and so it is unclear whether the amounts and ranges of Matsumura and Sun would fall within or overlap with the claimed ranges. However, even if the amounts and ranges of Matsumura and Sun do not overlap with or fall within the claimed ranges as recited in instant claims 1 and 16-17, the instantly claimed concentrations and ratios would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of the cryoprotectant compounds because the concentration of a cryoprotectant in a solution of cells to be preserved is an art-recognized, result-effective variable known to affect the level to which the cells are cryopreserved, which would have been optimized in the art to provide the desired level of cryopreservation.
Therefore, claims 1-4 and 16-18 are rendered obvious by Matsumura in view of Sun and are rejected under 35 U.S.C. 103.

Claims 1-4, 16-18, 27-29, and 35-36 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2011/0172315 filed by Matsumura et al., published 07/14/2011, in view of Sun et al., CryoLetters 33(6): 485-493 (2012) (cited on the IDS filed 05/16/2018), and Rubinstein et al., Proc. Nat’l. Acad. Sci. USA 92: 10119-10122 (1995).

As discussed above, claims 1-4 and 16-18 are rendered obvious by Matsumura in view of Sun. In addition, many of the limitations of claims 27-29 and 35-36 are also rendered obvious by the portions of Matsumura and Sun cited above (see limitations that are analogous to the limitations in claims 1-4 and 16-17). However, Matsumura and Sun do not teach that the dextran in the cryoprotectant solution is dextran-40 as recited in instant claim 27.

Rubinstein teaches that dextran-40 is a dextran that can be used for the cryopreservation of cells (see entire document, including page 10120, right column, paragraph 3; cf. claim 27).

While Matsumura and Sun do not teach that the dextran in the cryopreservation solution rendered obvious by their teachings is dextran-40, it would have been obvious to one of ordinary skill in the art to use dextran-40 as the dextran in the solution of Matsumura and Sun because Rubinstein teaches that dextran-40 can be used in the cryopreservation of cells. One of ordinary skill in the art would have a reasonable expectation that using the dextran-40 of Rubinstein as the dextran in the cryopreservation solution rendered obvious by Matsumura and Sun would successfully result in the cryopreservation of the human and animal cells and tissues of Matsumura.
Matsumura and Sun teach concentrations of carboxylated polylysine, dextran-40, and ectoine that are in different units than those recited in the instant claims, and so it is unclear whether the amounts and ranges of Matsumura and Sun would fall within or overlap with the claimed ranges. However, even if the amounts and ranges of Matsumura and Sun do not overlap with or fall within the claimed ranges as recited in instant claims 27 and 35-36, the instantly claimed concentrations and ratios would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of the cryoprotectant compounds because the concentration of a cryoprotectant in a solution of cells to be preserved is an art-recognized, result-effective variable known to affect the level to which the cells are cryopreserved, which would have been optimized in the art to provide the desired level of cryopreservation.
Therefore, claims 1-4, 16-18, 27-29, and 35-36 are rendered obvious by Matsumura in view of Sun and Rubinstein and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103. Applicant states that Matsumura is concerned with the use of polymers in a cryopreservative agent, not with ectoine or hydroxyectoine. Applicant states that Sun’s composition must contain DMSO, l-proline, and ectoine, which Applicant states is contrary to their invention (remarks, pages 6-7). This argument has been fully considered but has not been found persuasive.
In response to Applicant's argument that Sun teaches a composition comprising DMSO and l-proline, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teachings of Sun do not require a composition comprising ectoine, DMSO, and l-proline, as asserted by Applicant. Rather, as discussed above, Sun teaches that ectoine improves the cryopreservation of cells when included in a cryopreservation solution. As such, it would have been obvious to one of ordinary skill in the art to include the ectoine of Sun in the cell cryopreservation solution of Matsumura because Sun teaches that ectoine improves the cryopreservation of cells when included in cell cryopreservation solutions and because Matsumura teaches that the cell cryopreservation solution can contain additional cryoprotectants, including cryoprotectants that are not polymers.

Applicant states that Matsumura and Sun do not teach the instantly claimed ranges and that Applicant performed a meticulous and detailed combination of ranges to arrive at the instantly claimed invention (remarks, page 8). This argument has been fully considered but has not been found persuasive.
The Examiner first notes that, despite differences in units, Matsumura’s ranges appear to overlap with the instantly recited ranges, thus providing a prima facie case of obviousness. See MPEP § 2144.05 (I). The Examiner further notes that, as discussed above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP § 2144.05 (II)(A). Applicant has not provided evidence of the criticality of the claimed ranges, such as by demonstrating an unexpected result. As such, the recitation of concentration ranges in the instant claims is not sufficient to overcome the prior art of record.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/11/2022